Citation Nr: 1124384	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  08-20 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for the time period prior to February 24, 2010, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 50 percent for the time period from February 24, 2010, for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on verified periods of active duty from March 1981 to March 1984 and from March 1987 to March 1989 as well as a period of active duty for training (ADT) from October 1978 to March 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina, which granted entitlement to service connection and assigned of a 10 percent rating for PTSD, effective December 28, 2005.

In a June 2008 rating decision, the RO increased the Veteran's evaluation for PTSD to 30 percent, also effective December 28, 2005.  Thereafter, in an April 2010 rating decision, the RO increased the Veteran's evaluation for PTSD to 50 percent, effective February 24, 2010.  The issues of entitlement to higher disability evaluations based upon an initial grant of service connection remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).

In April 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge at the RO.  A copy of the transcript of that hearing is of record.  Thereafter, the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal.  In an April 2011 statement, the Veteran submitted a waiver of RO jurisdiction of such evidence.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  Prior to February 24, 2010, the Veteran's PTSD more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

2.  From February 24, 2010, the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for PTSD are not met for the time period prior to February 24, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an initial evaluation in excess of 50 percent for PTSD are not met for the time period from February 24, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in January 2006 and January 2008.  The January 2006 pre-adjudication letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  

With respect to the Dingess requirements, in January 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

As indicated above, certain VCAA notice was provided after the initial unfavorable AOJ decision.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) and United States Court of Appeals for Veterans Claims (Court) have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the notice letters were provided to the Veteran, the claims were readjudicated in an April 2010 SSOC.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

First, the RO has obtained service treatment records and all pertinent VA treatment records.  The Veteran submitted private employment records as well as written statements discussing his contentions.  

Additionally, in April 2011, the Veteran was provided an opportunity to set forth his contentions during the videoconference hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the April 2011 hearing, the undersigned Veterans Law Judge identified the issues on appeal.  Information was also solicited regarding the Veteran's claims for benefits and the need to show evidence of increased severity of the service-connected PTSD.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Veteran was also provided with VA examinations in September 2006 and February 2010 for his service-connected PTSD.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since those VA examinations were conducted.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected PTSD under the applicable rating criteria.  



The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2010), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2010).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has also held that, in a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran has been assigned an initial 30 percent rating for his service-connected PTSD, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010), effective December 28, 2005.  As noted above, in an April 2010 rating decision, the RO increased the Veteran's evaluation for PTSD to 50 percent, effective February 24, 2010.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Veteran filed a claim for service connection for PTSD in December 2005.  

In a September 2006 VA PTSD examination report, the Veteran complained of feelings of hopelessness, anger, intrusive thoughts, nightmares, avoidance behaviors, irritability, and exaggerated startle response.  He indicated that he has been married two times, was employed full-time as a mail handler, had lost one week of work in the last 12 month period, was not currently dating, has a few friends but does not get to spend time with them due to work conflicts, maintained a good relationship with his young children, and enjoyed shooting pool as well as attending ball games when not working.  

Mental status examination findings were listed as clean, neatly groomed, appropriately dressed, unremarkable psychomotor activity, cooperative, constricted affect, anxious and happy mood, intact attention/judgment/insight, normal memory, average intelligence, oriented, relevant, coherent speech, and unremarkable thought processes as well as content.  It was indicated that he had no sleep impairment, problems with activities of daily living, homicidal or suicidal thinking, panic attacks, inappropriate/obsessive/ritualistic behavior, hallucinations, or delusions.  After reviewing the claims file and examining the Veteran, the examiner, a VA psychologist, diagnosed PTSD and assigned a GAF score of 66.  The examiner further assessed that the disturbance caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  She commented that the Veteran was not taking medication and that his symptoms were currently mild to moderate in intensity, marking no when asked if the Veteran's PTSD signs and symptoms were transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

In his July 2007 notice of disagreement, the Veteran asserted that his PTSD had a dramatic affect on his life.  He reported social and occupational impairment with difficulty finishing tasks as well as concentrating, loss of temper, sleep impairment, and exaggerated startle response. 

VA treatment records dated from October 2006 to June 2008 reflected assessments of PTSD, major depressive disorder, depression NOS, alcohol dependence, and ETOH abuse.  In December 2006, the Veteran complained of worsening depressed mood, flashbacks, nightmares, hypervigilance, hyperarousal, anhedonia, anergia, feelings of guilt, intermittent suicidal ideation, auditory hallucinations, and poor appetite.  The examiner noted that he denied suicidal/homicidal intent/plan and any frank manic/hypomanic symptoms.  Mental status examination findings were listed as kempt appearance, cooperative behavior, slow speech, fair eye contact, somewhat restricted affect, linear thought process, fair insight and judgment, oriented, and normal intelligence.  In a May 2007 VA initial intake assessment, the Veteran discussed his military, vocational, and social history.  He reported that he had held federal employment with the postal service, avoided participation in work parties and social activities, and maintained a good relationship with his children and ex-spouses. 

 It was indicated that the Veteran was taking medication to treat his psychiatric disorder in June 2007 as well as enrolled in group therapy for PTSD in August 2007.  In October 2007 and June 2008, the Veteran complained of depression, nightmares, weekly flashbacks, intrusive thoughts, sleep impairment, guilt, decreased concentration, irritability, impaired appetite, anger, and hypervigilance.  He denied suicidal and homicidal ideation, paranoia, and violent behavior.  GAF scores of 59 (December 2006), 62 (May 2007), 65 (October 2007), and 65 (December 2008) were assigned in these records. 

In a February 2010 VA PTSD examination report, the Veteran indicated that he was receiving medication management and individual therapy for PTSD.  It was noted that he was divorced, employed full time, denied current social relationships, and watched television as his sole activity/leisure pursuit.  He reported no suicide attempts, violence/assaultiveness, or issues associated with alcohol use.  The examiner classified the Veteran's current psychosocial functional status as impaired.  Mental status examination findings were listed as clean, neatly groomed, appropriately dressed, unremarkable psychomotor activity, cooperative, normal affect, depressed mood, intact attention/judgment/insight, normal memory, average intelligence, oriented, clear speech, good impulse control, and unremarkable thought processes as well as content.  The Veteran complained of sleep impairment, detailing that he had five hours of sleep per night that caused exhaustion that interfered with daytime activities.  It was indicated that he had no problems with activities of daily living, episodes of violence, homicidal or suicidal thinking, panic attacks, inappropriate/obsessive/ritualistic behavior, hallucinations, or delusions.  PTSD symptoms were listed as recurrent intrusive thoughts, nightmares, avoidance behaviors, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, difficulty falling or staying asleep, hypervigilance, and exaggerated startle response.  The examiner, a VA psychologist, characterized the Veteran's PTSD symptoms as frequent, chronic, daily, and moderate with no periods of remission since his last examination.  

After reviewing the claims file and examining the Veteran, the examiner diagnosed PTSD and assigned a GAF score of 51.  The examiner further assessed that the Veteran had moderate social and occupational impairment due to PTSD with moderate impairment in functional status and quality of life due to PTSD.  He specifically indicated that the Veteran had reduced reliability and productivity due to PTSD symptoms, including avoidance behaviors, hypervigilance, and intrusive thoughts and recollections.  The examiner also specifically determined that there was no total occupational and social impairment or occupational and social impairment with deficiencies in most areas (judgment, thinking, family relations, work, mood, or school) due to PTSD signs and symptoms. 

Highlighted leave statements from the Veteran's employer detailed that he used leave for around 27 days in 2010 and for around 12 days in 2011.  He asserted that these days were taken due to his service-connected PTSD. 

During his April 2011 hearing, the Veteran indicated that his PTSD symptoms included isolative behavior, violent outbursts, and anger.  He also reported losing time at work and taking sick leave due to his service-connected PTSD. 

Analysis

As discussed above, the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, the Board will attribute all the Veteran's psychiatric symptoms to his service-connected PTSD residuals.

I.  Prior to February 24, 2010

The Board finds, after a careful review of all pertinent evidence in light of the above-noted criteria, that the Veteran's PTSD symptomatology continues to meet or more nearly approximate the severity of occupational and social impairment contemplated for the 30 percent rating assigned under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 during this time period.  38 C.F.R. § 4.7.

At no point during this time period, did the Veteran's PTSD symptomatology meet the criteria for an initial rating in excess of 30 percent.  As noted above, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to certain symptoms; however, the Board finds that those delineated symptoms are not characteristics of the Veteran's PTSD disability during this time period.

Evidence of record does not indicate that the Veteran has exhibited flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; or impaired abstract thinking.  While the Veteran has some documented symptoms of depressed mood, decreased concentration, and difficulty in maintaining his social relationships as well as reported some episodes of anger and irritability, these symptoms have not been shown to affect him on a continuous basis and/or to limit his ability to function independently on a daily basis.

In fact, during this time period, evidence of record reflects that the Veteran maintained a relationship with his children and ex-spouses as well as a few friendships beyond his family.  He endorsed enjoying recreational activities including shooting pool and attending ball games.  Mental status findings showed normal memory, coherent speech, and intact judgment and insight with no complaints of panic attacks or inappropriate behavior.  Evidence of record also showed that the Veteran has maintained full-time, federal employment with the postal service since service discharge.  

Further, the assigned GAF scores of 52, 59, 65, and 66 during this period is clearly indicative of mild to moderate symptomatology and moderate but not severe impairment in social and occupational functioning due to service-connected PTSD.  As noted above, the September 2006 VA examiner specifically characterized the Veteran's PTSD symptoms as mild to moderate in intensity in his report. 

Consequently, there is no basis for assignment of an evaluation in excess of 30 percent disabling for PTSD during the time period prior to February 24, 2010.

II.  From February 24, 2010

Considering the evidence in light of the criteria noted above, that the Veteran's PTSD symptomatology continues to meet or more nearly approximate the severity of occupational and social impairment contemplated for the 50 percent rating assigned under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 during this time period.  38 C.F.R. § 4.7.

The evidence reflects that during this period the Veteran's PTSD has been manifested by irritability, anger outbursts at work and home, depression, sleep impairment, and assertions of loss time from work.  The Board finds that this symptomatology continues to more nearly reflect occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

At no point during the appeal period, did the Veteran's PTSD symptomatology meet the criteria for a rating in excess of 50 percent.  As noted above, a 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to certain symptoms; however, the Board finds that those delineated symptoms are not characteristics of the Veteran's PTSD disability during this time period.

Evidence of record does not indicate that the Veteran has exhibited obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships at work and at home.  

While the Veteran has asserted that his service-connected PTSD has caused him to be isolative and to take sick leave at work, evidence of record detailed that the Veteran has been able to maintain full-time employment with the same employer throughout this time period (and even since discharge) as well as sustain a good relationship with his children.  The Board further points out that the GAF score of 51 assigned since February 24, 2010, is largely consistent with the assignment of a 50 percent rating for the Veteran's PTSD during this time period.  The assigned GAF score is clearly indicative of moderate symptomatology and moderate but not substantial impairment in social and occupational functioning due to the service-connected PTSD.

In addition, the February 2010 VA examiner assessed that the Veteran had moderate social and occupational impairment due to PTSD with moderate impairment in functional status and quality of life due to PTSD.  He specifically indicated that the Veteran had reduced reliability and productivity due to PTSD symptoms, including avoidance behaviors, hypervigilance, and intrusive thoughts and recollections.  The examiner also clearly opined that there was no total occupational and social impairment or occupational and social impairment with deficiencies in most areas (judgment, thinking, family relations, work, mood, or school) due to PTSD signs and symptoms. 

Consequently, there is no basis for assignment of an initial evaluation in excess of 50 percent for PTSD during the time period from February 24, 2010.

III.  Both Periods

The Veteran also submitted written statements and hearing testimony discussing the severity of his service-connected PTSD symptomatology. 

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased PTSD symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased PTSD symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased PTSD symptomatology has not been established, either through medical or lay evidence, during either time period.

For all the foregoing reasons, the Veteran's claims for entitlement to an initial evaluation in excess of 30 percent for the time period prior to February 24, 2010, for PTSD and in excess of in excess of 50 percent for the time period from February 24, 2010, must be denied.  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Veteran has submitted evidence of medical disabilities, and made claims for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  He reports working for full-time.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Finally, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 



ORDER

Entitlement to an initial evaluation in excess of 30 percent for the time period prior to February 24, 2010, for PTSD is denied.

Entitlement to an initial evaluation in excess of 50 percent for the time period from February 24, 2010, for PTSD is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


